DETAILED ACTION
  
1. This communication is in response to the amendment filed on 12/11/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

2. Status of the claims:
                                  Claims 1-3, 5, 7, 9, 11-13, and 15 are amended.
                                  Claims 4 and 14 are canceled.
                                  Claims 1-3, 6-13, and 15 are pending.

2a. The double patenting is withdrawn in view of the e-Terminal disclaimer filed on 12/11/2020.

Response to Argument
3. As per claims 1-3, 6-13, and 15, Applicant's arguments filed 12/11/2020 have been fully considered and it is persuasive. A new Non Final rejection is made.  Regarding, the logical position being different that the physical position, two devices being in the IoT environment network are considered to be in logical position where a logical position is an address in the IoT environment  network.  Regarding the limitation of “when data from the second device is received within a predetermined time after data from the first device is received,” a new art is cited. 

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in

           which the invention was made. 

  
4a. Claims 1-3  and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over  GUPTA et al. (hereinafter “GUPTA”) (US 2015/0358777 A1) in view of Lakshmanan et al.  (hereinafter "Lakshmanan") (US 2016/0259932 A1), and further in view of ZHANG et al.  (hereinafter "ZHANG") (US 2016/0381543 A1).       

Regarding claim 1, GUPTA discloses a method of controlling a plurality of devices by an electronic apparatus, the method comprising:
        receiving data from a plurality of devices (GUPTA discloses input information being  received from IoT devices (GUPTA, [0041]));   
        determining a correlation between at least two devices among the plurality of devices based on the received data (GUPTA discloses a contemporaneous photograph (received data) is used to classify (correlate) another IoT device is nearby another one (GUPTA, [0082])); determining a logical position of a first device indicating a connection relationship between the at least two devices among the plurality of devices based on the determined correlation (GUPTA discloses nearby IoT devices are geo-static by weighing a set of factors; the logical position is equated to the same IoT environment (GUPTA, [0083])); and controlling the devices included in the group (GUPTA discloses a supervisory device is controlling a group of IoT devices (GUPTA,[0041])).     
 
                GUPTA does not disclose grouping the first device and a second device into one group when data from the second device is received within a predetermined time after data from the first device is received, the second device being positioned in the vicinity of the first device; creating group information.  

        Lakshmanan discloses grouping the first device and a second device into one group (Lakshmanan discloses  devices being grouped by modality such as  IoT 205 device modality (Lakshmanan, [0040]); fig. 2B) when data from the second device is received within a predetermined time after data from the first device is received (Lakshmanan discloses the second device being positioned in the vicinity of the first device (Lakshmanan a new IoT device progressing in a room within physical proximity of a sensing modality of  IoT 205 (the new IoT device is the second device, and any other IoT device in the room is the first IoT device) (Lakshmanan, [0040]));   

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Lakshmanan’s feature into GUPTA’s teachings in order to associate a new IoT device efficiently  with a group of IoT devices for a time frame  by having an expected time when the new IoT device is expected to progress into a physical location where the group of IoT devices are located.  

              GUPTA  in view Lakshmanan do not disclose creating group information. 

               ZHANG discloses creating group information (ZHANG discloses a group setting location information being automatically (ZHANG, [0178])).

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement ZHANG’s feature into GUPTA’s teachings in view Lakshmanan’s teachings in order to gather information about a subscriber connections by using a user equipment of a group and the location of members (ZHANG, [0179]).

Regarding claim 2, GUPTA, Lakshmanan, and ZHANG disclose the method of claim 1, wherein in the determining of the correlation, the correlation is determined based on identification (ID) information of the plurality of devices (GUPTA discloses identification type of IoT devices is used to device classification(GUPTA,[0075])).   

         Gupta does not disclose wherein in the determining of the correlation, the correlation is determined based on a sequence of the received data.    

the correlation is determined based on a sequence of the received data (Lakshmanan discloses admiting the new device to the network based on the determination that the time sequence of the proximity events matches an expected time sequence of expected proximity events (Lakshmanan, [0044])).  

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Lakshmanan’s feature into GUPTA’s teachings in view of ZHANG’s teachings in order to associate a new IoT device efficiently  with a group of IoT devices for a time frame  by having an expected time when the new IoT device is expected to progress into a physical location where the group of IoT devices are located.      
 
Regarding claim 3, GUPTA, Lakshmanan, and ZHANG disclose the method of claim 1, wherein the first device and the second device disposed in the vicinity of the first device are grouped based on the received data (GUPTA,[0047]); in addition GUPTA gives more details about the location of the devices by disclosing  in [0077] an IoT device is disclosed being in the immediate surrounding of another IoT device).         

      GUPTA in view of Lakshmanan does not disclose wherein, the group information is created automatically. 

       ZHANG discloses wherein, the group information is created automatically (ZHANG discloses a group setting can be automatically done (ZHANG, [0178])).  

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement ZHANG’s feature into GUPTA’s teachings in view of  Lakshmanan’s teachings in order to gather periodically information about  subscriber connections by using a user equipment location updates of the group where  the subscriber is a member (ZHANG, [0179]). 

Regarding claim 9, GUPTA, Lakshmanan, and ZHANG disclose the method of claim 1, further comprising dividing and processing the data received from the plurality of devices based on ID information of the plurality of devices (GUPTA discloses data received from multiple nearby IoT devices being separately filtered and screened according to the devices NFC tags (GUPTA, [0089]-[0090]);in addition in [0043] IoT device is disclosed having NFC tag ).  

Regarding claim 10, GUPTA, Lakshmanan, and ZHANG disclose the method of claim 9, further comprising dividing and processing continuously received data when the data are continuously received from one device among the plurality of devices (GUPTA discloses data being multicast to nearby IoT devices (GUPTA, [0091]);in addition in [0104] IoT device is disclosed continually monitory transmission of data ).     

Regarding claim 11, GUPTA discloses an electronic apparatus comprising:  a display; an input device; a communicator; and at least one processor  (GUPTA discloses IoT device having a display, a user input, a user interface, and a processor (GUPTA,[0054], [0056])); claim 11 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 12 ,  claim 12 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 13 ,  claim 13 is substantially similar to claim 3, thus the same rationale applies. 
 
4b. Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  GUPTA, in view of Lakshmanan, in view of ZHANG as applied to claims 1-3 and 9-13 above,  and further in view of   O Donnabhain et al. (hereinafter "O Donnabhain") (US 2016/0381726 A1).             
 
Regarding claim 5, GUPTA, Lakshmanan, and ZHANG disclose the method of claim 1.

       Gupta in view Lakshmanan and in view of ZHANG do not disclose further comprising automatically creating a name of the first device based on the received data and the group information.       

further comprising automatically creating a name of the first device based on the received data and the group information (O Donnabhain discloses   automatically generated local device name being done in accordance with a self-naming convention associated with a group and exchanging communications with a server (O Donnabhain, [0016])).   

        It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement O Donnabhain’s feature into GUPTA’s teachings in view of Lakshmanan’s teachings in order to generate automatically a local device name to be used depending on parameters of a self-naming convention (O Donnabhain, [0016])).
  
Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 

4c. Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over  GUPTA, in view of Lakshmanan, in view of ZHANG,  in view of   O Donnabhain as applied to claims 1-3, 5,  9-13, and 15 above,  and further in view of   Sun et al. (hereinafter "Sun") (US 2015/0052231 A1).              

Regarding claim 6, GUPTA, Lakshmanan, ZHANG, and  O Donnabhain disclose the method of claim 5.

       Gupta in view Lakshmanan, in view of ZHANG, and in view of  O Donnabhain do not disclose further comprising: displaying the automatically created name of the first device on a display, and receiving a user input to set a name of the first device.     
 
        Sun discloses further comprising: displaying the automatically created name of the first device on a display, and receiving a user input to set a name of the first device  (Sun discloses displaying a prompt for the user to confirm an automatically created custom name (Sun, [0094])).   
  


4d. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  GUPTA, in view of Lakshmanan, in view of ZHANG as applied to claims 1-3 and 9-13 above, and further in view of   MO et al. (hereinafter "MO") (US 2015/0373116 A1).            

Regarding claim 7,  GUPTA, Lakshmanan, and  ZHANG disclose the method of claim 1. 

       Gupta in view Lakshmanan and in view of ZHANG do not disclose further comprising identifying a user based on the received data, the group information, and information on a time and a date in which the data are received.    

          MO discloses  further comprising identifying a user based on the received data, the group information, and information on a time and a date in which the data are received (MO discloses the date/time that a content item was received, data about the users and/or the client devices from which content items were received, such as the name of the user and geographic and/or location data about the users or the client devices  (MO, 0142])).  
 
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement MO’s feature into GUPTA’s teachings in view of Lakshmanan’s teachings in order to include in data received metadata having time/ date and user name in addition of the location of the content item (data received).

4e. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  GUPTA, in view of Lakshmanan, in view of ZHANG, in view of   MO  as applied to claims 1-3,  7,  and 9-13 above, and further in view of   Sun et al. (hereinafter "Sun") (US 2015/0052231 A1).               
 

            Gupta in view Lakshmanan, in view of ZHANG, and in view of MO do not disclose further comprising automatically setting a name of the first device using information on the identified user.  
           Sun discloses further comprising automatically setting a name of the first device using information on the identified user (Sun discloses a first user device name being assigned  automatically from among a plurality of pre-provided human-friendly name  (Sun, [0029])).
  
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Sun’s feature into GUPTA’s teachings in view of Lakshmanan’s teachings, in view of ZHANG’s teachings, and in view of MO’s teachings in order to assigned automatically to a device a human –friendly name, by doing so the device would be easy to remember (Sun, [0029])).    
   
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                       
 
 
 /ZI YE/ Primary Examiner, Art Unit 2455